Citation Nr: 0904475	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  04-38 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right fifth metacarpal.

2.  Entitlement to service connection for carpal tunnel 
syndrome with ganglion cyst of the right wrist.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an initial rating higher than 10 percent 
prior to September 24, 2004, for residuals of a closed head 
injury, to include migraine headaches, and to a rating higher 
than 30 percent thereafter.

5.  Entitlement to compensation under § 1151 for right hand 
and forearm pain and sensory symptoms status post-endoscopic 
right carpal tunnel release and right wrist ganglion removal.  



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD


T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1991 to June 1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in May 2003, September 2004 and 
March 2005 of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 2006, the Veteran testified at a personal hearing 
before a Decision Review Officer.  A transcript of the 
hearing is in the record.

The claims of service connection for PTSD and entitlement to 
compensation under 38 U.S.C.A. § 1151 are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Residuals of a fracture of the right fifth metacarpal 
were not incurred in service. 

2.  During the August 2006 personal hearing, the Veteran 
notified the RO that he was not claiming service connection 
for carpal tunnel syndrome with ganglion cyst of the right 
wrist and requested that this claim be withdrawn.

3.  The Veteran's residuals of a closed head injury, is 
manifested by a 1.5 cm well healed scar in the right temporal 
region, and a 5.5 cm Y-shaped  well healed scar in the 
occipitoparietal region, both are not tender and are covered 
with hair; prior to September 24, 2004, residuals of a closed 
head injury were manifested primarily by subjective 
complaints of headaches, dizziness and insomnia; the evidence 
does not show that after September 24, 2004, the Veteran's 
residuals of a closed head injury was productive of migraines 
with very frequent, completely prostrating, and prolonged 
attacks productive of severe economic inadaptability.   


CONCLUSIONS OF LAW

1.  Residuals of a fracture of the right fifth metacarpal 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).  

2.  The criteria for withdrawal of a Substantive Appeal of 
the claim of carpal tunnel syndrome with ganglion cyst of the 
right wrist, by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & 2008); 38 C.F.R. §§ 20.202, 
20.204 (2008).

3.  The criteria for an initial rating higher than 10 percent 
for residuals of a closed head injury, to include migraine 
headaches, prior to September 24, 2004, and to a rating 
higher than 30 percent thereafter, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 4.126(a), 4.118, 4.130, Diagnostic Codes 7804, 8045, 8100, 
9304 (2008).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2001, June 2001, in September 2004, 
and in November 2004. 

On the claim of service connection, the Veteran was notified 
of the type of evidence needed to substantiate the claim, 
namely, evidence of a current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service; and evidence that the disability was caused or 
aggravated by a service-connected disability.  

With respect to the residuals of closed head injury claim, 
the Veteran has appealed the initial rating assigned 
following a grant of service connection.  Where service 
connection has been granted and an initial disability rating 
has been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is no longer applicable in the claim for an 
initial compensable rating for residuals of a closed head 
injury, to include migraine headaches.  Dingess, 19 Vet. App. 
473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In all the claims being decided, the Veteran was notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of the claims 
and for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in May 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In January 2003, the RO notified the 
Veteran that his service treatment records (STRs) were 
incomplete and attempts to obtain the complete file were 
unsuccessful.  The RO advised the Veteran to submit any 
relevant evidence in his possession.  The RO obtained the 
Veteran's personnel records and post-service medical 
treatment records.  Notably, the Veteran cannot identify 
exactly when and how his claimed right fifth metacarpal 
fracture occurred, and there is no specific information 
provided by him to allow for an additional STR searches.

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on a claim.  The 
Veteran was afforded VA examinations to evaluate his claims 
of service connection in March 2003, April 2003 and January 
2005, and in November 2006 the Veteran was re-examined in 
connection with his claim for an initial rating for residuals 
of a closed head injury.  As held below, the Board rejects 
the Veteran's allegation of in-service right fifth finger 
injury with continuity of symptomatology thereafter.  Thus, 
there is no basis to obtain any further medical opinion.

As the Veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a Fracture of the Right Fifth Metacarpal

Factual Background

The available STRs show that, in February 1995, the Veteran 
complained of right hand pain and diminished grip.  This 
finding was in conjunction with treatment for a closed head 
injury, and examination demonstrated a barely perceptible 
weakness in the right hand.  Notably, the Veteran had been 
unconscious and had little memory of the incident leading to 
his head injury.  There was no medical indication to 
investigate a fracture of the fifth metacarpal.  The STRs do 
not show any complaint, finding, diagnosis of history of a 
fracture of the right fifth metacarpal.  

On his initial application for VA Compensation and Pension 
received in March 1996, the Veteran did not allege a fracture 
of the right fifth metacarpal.

In fact, the first documented report of the Veteran 
concerning a traumatic injury to the right little finger was 
in September 2000, during a private emergency room 
visitation.  At that time, the Veteran reported a 10-day 
history of right metacarpal pain as a result of heavy 
lifting.  The Veteran informed the treating physician that he 
had incurred a Boxer's fracture "2 yrs ago."  On 
examination, the hand was swollen and tender to the touch.  
X-rays were negative for a fracture.

However, during a VA clinical consultation in November 2000, 
the Veteran reported that he injured his right hand in 
service while training as a boxer.  He stated that, at the 
time, he was advised that he had several line fractures due 
to this injury.  The Veteran claimed that he continued to 
experience pain and weakness in the right hand and ulnar 
region.  The clinician noted mild ulnar deviation of the 
fifth finger along with depression of the knuckle in the 
fourth finger.  The impression was possible ulnar neuropathy 
of the right arm and probable orthopedic residuals of boxing.

In September 2001, the Veteran was evaluated for carpal 
tunnel syndrome.  He reported that he had been a boxer in 
service and complained of a slight deformity in the right MP 
joint.  The clinician noted deformity of the right fifth MP 
joint.

On VA examination in March 2003, the Veteran complained of 
pain and weakness in the right hand, which were attributed to 
carpal tunnel syndrome.  On examination there was tenderness 
about the head of the fifth metacarpal on the right, but no 
obvious deformity.  X-rays revealed mild degenerative changes 
of the DIP joints of the 2nd through the 5th digits.  No 
fracture or dislocation was shown.  There were no significant 
degenerative changes in the 5th MCP joint.  The assessment 
was status post-healed fracture of the right 5th metacarpal.  
The examiner opined that there was no residual of an old 5th 
MCP fracture.

February 2004 X-rays of the right hand revealed no 
significant acute osseous, articular or soft tissue 
abnormality.  

On VA examination in January 2005, the Veteran complained of 
chronic right hand and right wrist pain.  The clinician noted 
that the Veteran was status post-carpal tunnel release in 
2001.  The examiner opined that the 5th metacarpal was not 
service related and was asymptomatic.  

At the August 2006 RO hearing, the Veteran testified that 
that he could not recall how or when he fractured his right 
5th metacarpal in service, although it could have been while 
training as a cook in Germany.  The Veteran related 
specifically having 3 different linear fractures in the right 
5th metacarpal and was informed that nerves were pinched.  
His hand was placed in a splint.  He stated that he was 
hospitalized for problems from said fracture from 1992 
through 1994.  

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In a case, where the Veteran's service medical records are 
unavailable, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

Analysis

The Veteran contends that he suffers from residuals of an in-
service fracture to the right 5th metacarpal, to include 
pinched nerves, which was incurred while boxing or during 
training.  

The Veteran's complete STRs, as noted previously, are not 
available.  There is one instance of right hand pain and 
weakness documented in February 1995, in conjunction with 
treatment for a closed head injury.  At that time, there was 
no evidence or concern of a right 5th fracture.  In fact, 
according to the Veteran's testimony, his alleged right 5th 
metacarpal fracture occurred several years earlier, possibly 
in 1992.  Overall, the available STRs fail to support the 
Veteran's allegations as there is no evidence of injury or 
fracture of the right 5th metacarpal.

After service, complaints of right hand pain and tenderness 
were first documented in September 2000.  The absence of 
documented complaints of right hand symptoms from 1995 to 
2000 is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

Even more persuasive, however, is the Veteran first report a 
right 5th finger fracture in September 2000, in association 
with treatment for right hand pain.  Notably, the Veteran 
informed the treating physician at that time that he incurred 
a boxer fracture in 1998, which is several years after his 
discharge from service.  

In this case, the Veteran's claim of incurring a right 5th 
metacarpal fracture rises and falls based upon the 
credibility of his allegations and testimony.  At his August 
2006 hearing, the Veteran could not recall the specifics as 
to how or when this injury occurred, but thought it might be 
related to cooking duties.  This conflicts with his statement 
to a VA clinician in November 2000 that he injured his finger 
boxing during service.

The Board places greatest probative value and reliability 
upon the Veteran's statement to his treating physician in 
September 2000, rather than other allegations of in-service 
injury, as it bears the indicia of reliability as being made 
in the context for obtaining appropriate medical treatment.  
See LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).

Overall, the Veteran's statements of in-service injury are 
vague and inconsistent.  The record on appeal also reflects 
inconsistent statements impeaching his overall credibility.  
For instance, the Veteran informed a VA clinician in August 
2004 that he had not used illicit drugs in more then 5 years.  
However, he tested positive for cocaine in October 2003 and, 
in September 2004, he was facing incarceration for a positive 
cocaine test.  This evidence demonstrates a lack of candor on 
the part of the Veteran.  

In the absence of any documentation and consistency to the 
Veteran's statements, the Board finds the most credible lay 
and medical evidence indicates that the Veteran suffered a 
right finger injury after service, and that that version of 
the Veteran's history of injury outweighs his current 
statements of in-service fracture and continuity of 
symptomatology since service. 

As for service connection based on the initial documentation 
of right hand symptoms after service under 38 C.F.R. § 
3.303(d), there is no competent evidence that links any 
reported right hand symptoms to residuals of an in-service 
fracture of the right 5th metacarpal.  Rather the competent 
evidence of record opposes, rather than supports, the claim.

In this case, the Board finds no competent evidence of record 
linking the Veteran's current residual disability of the 
right fifth finger to service.  The Board is aware of 
impression of probable orthopedic residuals of boxing.  This 
impression was based upon the Veteran's report of a right 
finger fracture diagnosed in service, which the Board rejects 
as factually true.  However, this impression correlates to 
the post-service history of a boxer's fracture.  To the 
extent that such impression could be construed as a service 
nexus opinion, it has no evidentiary value as an in-service 
injury is found not have occurred as claimed by the Veteran.  
See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Notably, VA examination in March 2003 found no residual of an 
old 5th MCP fracture.  A VA examiner in January 2005 opined 
that a 5th metacarpal condition was not service related and 
was asymptomatic.  Moreover, X-rays in September 2000, March 
2003 and January 2005, were negative for a evidence of a 
fracture.

To the extent that the post-service medical evidence 
documented findings consistent with tenderness, pain and 
swelling of the right hand, and a deformity of the right 5th 
metacarpal, these findings have been attributed to post-
service injuries, an incident of boxing after service 
discharge, or to carpal tunnel syndrome.  There is no 
competent medical evidence of record that favors the claim.

To the extent that the Veteran asserts that he suffers from 
residuals of a right 5th metacarpal fracture incurred in 
service, on questions of medical diagnosis and causation, 
competent medical evidence is required to substantiate the 
claim, that is, evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical opinion.  38 C.F.R. § 3.159(a).  For this reason, 
the Board rejects the Veteran's statements and testimony as 
competent evidence to substantiate the claim on the question 
of medical causation.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation, which the Veteran as a lay person is not competent 
to provide, and as there is no favorable competent evidence 
to support the claim, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

Carpal Tunnel Syndrome with Ganglion Cyst of the Right Wrist

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  During the August 2006 personal hearing, 
the Veteran notified the RO that he was not claiming service 
connection for carpal tunnel syndrome with ganglion cyst of 
the right wrist.  As the Veteran has withdrawn his claim for 
service connection for carpal tunnel syndrome with ganglion 
cyst of the right wrist, there remain no allegations of 
errors of fact or law for appellate consideration. 
 Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

Residuals of a Closed Head Injury with Migraine Headaches

Factual Background

STRs show that in 1995, the Veteran was treated for a closed 
head injury that included symptoms of head abrasion and 
headaches.  

In October 2001, the Veteran reported episodes of loss of 
awareness.  

On VA neurological examination in April 2003, the Veteran 
complained of throbbing and nauseating headaches on a weekly 
basis, along with spells of loss of consciousness.  He denied 
that the condition interfered with his employment.  The VA 
examiner noted non-tender scar tissue over the scalp area 
related to trauma.  The examiner noted that the Veteran's 
headaches could be due to the in-service head trauma or the 
Veteran's lifestyle choices, to include alcohol abuse.  The 
examiner did not relate the Veteran's complaints of blackouts 
to in-service trauma.  

In a July 2003 statement, M.H., an acquaintance of the 
Veteran for 5 years, indicated that that the Veteran suffered 
from severe chronic headaches and periods of apparently 
passing out.  

By a rating decision in September 2004, the RO granted 
service connection for residuals of closed head trauma, and 
assigned a 10 percent evaluation under Diagnostic Code 9304.  
In October 2004, the Veteran disagreed with the rating and 
this appeal ensued.

In a statement in 2004, the Veteran indicated that he lost 
time from work due episodes of blacking out.  He related 
experiencing migraines and black-out episodes twice a week.  

On VA neurological examination in January 2005, the Veteran 
complained of headaches occurring 3 to 4 times a day.  These 
would last anywhere from 5 minutes to several hours, and 
often would render him unable to function.  The headaches 
were usually posterior in location, often occipital, parietal 
and bilateral.  On one occasion the headaches were more 
anterior in location as opposed to posterior.  The Veteran 
reported 8 episodes of blacking-out in the last 3 years, with 
the most recent one occurring approximately a year prior when 
he lost consciousness while watching a movie.  The examiner 
noted that while the Veteran was somewhat vague, he 
apparently endorsed photophobia, phonophobia, and nausea 
along with the headaches.  The Veteran took ibuprofen for the 
pain.  The examiner diagnosed relatively frequent, sometimes 
prostrating, common migraine headaches, at least as likely as 
not connected to the in-service head trauma, although 
caffeine intake, depression and substance abuse were likely 
contributing factors.  The examiner also diagnosed 
unexplained spells of loss of consciousness, of which at 
least some occurred in the context of elevated alcohol levels 
and ongoing substance abuse.  The examiner noted that 
apparently the Veteran had not been started on migraine-
specific treatment.  

In March 2005, the RO increased the Veteran's disability 
rating to 30 percent effective September 24, 2004, under 
Diagnostic Code 8100.  

In a statement in December 2005, the Veteran related having 
constant pain on the scars on the top of his head.  He also 
reported dizziness, blackouts and seizures.  The Veteran 
stated that his treating clinicians would not prescribe him 
stronger medication because they were worried about his 
addiction problems.

At the August 2006 personal hearing, the Veteran testified 
that that he suffered from constant headaches.  He also 
related problems sleeping.  The Veteran stated that his scars 
were numb and painful.  He reported that he could not drive 
due to blackouts.  His most recent one occurred approximately 
8 years prior.  

VA clinical treatment notes show that, post-service, the 
Veteran has attended school, has been able to start and run 
his own business, teach classes, and attend court ordered 
substance abuse counseling.  When the Veteran was unable to 
attend the court ordered classes, it was not due to 
headaches.   

On VA neurological examination in November 2006, the Veteran 
complained of migraine headaches occurring on a weekly basis.  
A severe headache would last 4 to 5 minutes.  Less than half 
of the attacks were described as prostrating.  The examiner 
noted a 1.5 cm well healed scar in the right temporal region 
covered by hair.  It was not tender and no other abnormality 
was noted.  Additionally, there was a 5.5 cm Y-shaped  well 
healed scar in the occipitoparietal region, also covered by 
hair, not tender and otherwise normal.  A CT scan of the 
brain was within normal limits.  While the Veteran reported 
losing consciousness while at a movie theater, the examiner 
noted that there was no objective evidence of the occurrence 
and the Veteran did not take medication for such a condition.  
The examiner diagnosed residuals of a closed head injury with 
headaches.  At the time of the examination, the Veteran was 
unemployed.  The examiner determined that the Veteran's 
disability had a mild effect on usual daily activities when 
performing chores.  It did not interfere with his ability to 
dress, shop, exercise, travel, feed, toileting or grooming.  

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage rating in the Rating Schedule 
represents, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

An initial rating higher than 10 percent prior to September 
24, 2004

Purely neurological disabilities, following trauma to the 
brain, will be rated under the Diagnostic Codes specifically 
dealing with such disabilities.  Purely subjective complaints 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings higher than 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045.

The evidence of record, to include the VA examinations and 
other relevant medical evidence prior to September 24, 2004, 
are negative for findings attributed to or a diagnosis of 
multi-infarct dementia, thus a rating in higher than 10 
percent is not warranted in this case.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 10 percent 
rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months; a 30 percent rating is 
warranted for characteristic prostrating attacks occurring on 
an average once a month over the last several months.  

Prior to September 24, 2004, the evidence does not indicate 
that the criteria are met for a higher rating under 
Diagnostic Code 8100.  On VA neurological examination in 
April 2003, the Veteran complained of throbbing and 
nauseating headaches on a weekly basis, along with spells of 
loss of consciousness.  He denied that the condition 
interfered with his employment.  And although in a statement 
in 2004, the Veteran indicated that he lost time from work 
due episodes of blacking out, the VA examiner did not relate 
the Veteran's complaints of blackouts to the service 
connected head injury.  None of the evidence indicates that 
the headaches were manifested by prostrating attacks, which 
is a requirement for a higher rating under that diagnostic 
code.  The Board finds, therefore, that the criteria for a 
higher rating are not met, and that the preponderance of the 
evidence is against the appeal to establish entitlement to a 
higher rating for headaches as a residual of head trauma 
prior to September 24, 2004. 

Under the criteria of Diagnostic Code 8045, a rating higher 
than 10 percent requires pertinent abnormal neurological 
findings or an additional diagnosis of multi-infarct 
dementia; a higher rating does not turn on the frequency or 
duration of headaches.  With the medical evidence revealing 
subjective complaints symptomatic of brain trauma only, an 
increased rating prior to September 24, 2004, is not 
warranted.

An initial rating higher than 30 percent after September 24, 
2004

As noted above, ratings higher than 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045.

On VA neurological examination in November 2006, the examiner 
noted that a CT scan of the brain was within normal limits.  
The evidence of record, to include the VA examinations and 
other relevant medical evidence after September 24, 2004, are 
negative for findings attributed to or a diagnosis of multi-
infarct dementia, thus a rating in higher than 10 percent is 
not warranted in this case.

In March 2005, the RO increased the Veteran's disability 
rating to 30 percent effective September 24, 2004, under 
Diagnostic Code 8100.  Under Diagnostic Code 8100, the 
criteria for the next higher rating of 50 percent require 
migraines with very frequent, completely prostrating, and 
prolonged attacks productive of severe economic 
inadaptability. 

On VA neurological examination in January 2005, the examiner 
diagnosed relatively frequent, common migraine headaches, at 
least as likely as not connected to the in-service head 
trauma.  On VA neurological examination in November 2006, the 
examiner diagnosed residuals of a closed head injury with 
headaches.  While the Veteran complained that some of his 
headaches were prostrating, the Veteran's frequent headaches 
only last a few minutes and have been described as mildly 
interfering with his ability to perform chores.  

Although the Veteran complained that his headaches, spells of 
loss of consciousness, dizziness and blackouts, have 
interfered with his employment, there is no objective medical 
evidence to support his contention.  VA clinical treatment 
notes show that post-service, the Veteran has attended 
school, has been able to start and run his own business, 
teach classes, and attend court ordered substance abuse 
counseling.  Additionally, the Veteran had not been started 
on migraine-specific treatment.  Moreover, to extent that the 
Veteran complained of blackouts and loss of consciousness, 
the reported episodes have been associated with ongoing 
substance abuse, as opposed to the service-connected 
disability.  Given the above, the Board finds that the 
Veteran's residuals of a closed head injury with migraine 
headaches do not manifest in migraines with very frequent, 
completely prostrating, and prolonged attacks productive of 
severe economic inadaptability.  Thus, a higher rating is not 
warranted under Diagnostic Code 8100.

In statements and at the August 2006 personal hearing, the 
Veteran reported that the service-connected scar scalp tissue 
due to the in-service closed head trauma, were numb and 
painful.  

The Board also finds that a separate compensable rating is 
not warranted under the provisions pertaining to scars.  
Scars of the head, face, or neck are rated in accordance with 
38 C.F.R. § 4.118, Diagnostic Code 7800.  A 10 percent 
rating, where there is one characteristic of disfigurement. 

For the purposes of evaluation under 38 C.F.R. § 4.118, the 
eight characteristics of disfigurement are (1) a scar 5 
inches or more (13 or more centimeters) in length; (2) a scar 
at least one-quarter inch (0.6 centimeters) wide at its 
widest point; (3) a surface contour of the scar which is 
elevated or depressed on palpation; (4) a scar adherent to 
the underlying tissue; (5) a hypo or hyperpigmented scar in 
an area exceeding 6 square inches; (6) an abnormal skin 
texture (irregular, atrophic, shiny, scaly, et cetera) in an 
area exceeding 6 square inches (39 square centimeters); (7) 
underlying soft tissue missing in an area exceeding 6 square 
inches (39 square centimeters); or, (8) indurated and 
inflexible skin in an area exceeding 6 square inches (39 
square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 
7800, Note (1). Unretouched color photographs are to be taken 
into consideration.  38 C.F.R. § 4.118, Diagnostic Code 7800, 
Note (3).

Scars may also be rated in accordance with 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 - 7805.

Scars that are deep or that cause limited motion warrant a 10 
percent rating for an area or areas exceeding 6 square inches 
(39 sq. cm.).  A 20 percent rating is warranted for an area 
or areas exceeding 12 square inches (77 sq.cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801.

A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).

A 10 percent rating is warranted for scars that are 
superficial and that do not cause limited motion, provided 
that they cover an area or areas of 144 square inches (929 
sq. cm.) or greater; or that they are superficial and 
unstable; or, that they which are painful on examination.  38 
C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804.

A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(2); Diagnostic Code 7803, Note (2); Diagnostic Code 7804, 
Note (1).

An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. § 
4.118, Diagnostic Code 7803, Note (1).

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The evidence shows that the Veteran has a 1.5 cm well healed 
scar in the right temporal region.  Examination showed that 
this scar was not tender and no other abnormality was noted.  
Additionally, there was a 5.5 cm Y-shaped well healed scar in 
the occipitoparietal region, not tender and otherwise normal.  
Both scars are within the Veteran's hairline and not visible.  
Moreover, there is no competent evidence of palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes, ears, 
cheeks, or lips).  In addition, there is no competent 
evidence of any of the characteristics of disfigurement or 
that the scars cause any limitation of function of an 
affected part.  Absent such evidence, a separate compensable 
rating may not be awarded for the Veteran's residual scars.

The Board acknowledges the Veteran's competence to describe a 
tender scar, but his current contention conflicts with the 
examination findings of a non-tender scar.  The Board places 
greater probative value to the objective examination findings 
in November 2006, which considered his subjective complaint 
of pain and numbness but found no service-connected basis for 
his complaint.

As the criteria for an initial rating higher than 10 percent 
for residuals of a closed head injury, to include migraine 
headaches, prior to September 24, 2004, and to a rating 
higher than 30 percent thereafter, have not been shown, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Extraschedular Rating

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Comparing the disability level and symptomatology of the 
Veteran's residuals of a closed head injury, to include 
migraine headaches, to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedular ratings are, therefore, adequate, and no 
referral for an extraschedular rating is required under 
38 C.F.R. § 3.321(b)(1). 

ORDER

Service connection for residuals of a fracture of the right 
fifth metacarpal is denied.

The appeal on the claim of entitlement for service connection 
for carpal tunnel syndrome with ganglion cyst of the right 
wrist is dismissed.

An initial rating higher than 10 percent prior to September 
24, 2004, for residuals of a closed head injury, to include 
migraine headaches, and to a rating higher than 30 percent 
thereafter, is denied.




REMAND

The record shows that the Veteran served as a hospital food 
service specialist with the HHD (Headquarters and 
Headquarters Detachment) 10th CBT SPT Hospital FC.  The 
Veteran claims that in October 1992, he was stationed at 
Pleso Air Base in Northern Croatia.  The zone was filled with 
land mines that resulted in at least one casualty which he 
witnessed.  At the time he was temporarily attached to the 
212th Combat Support Hospital unit.  He also alleges that, in 
December 1992, he was subject to an incident where French 
forces threw small explosives in his vicinity on base.

At the August 2006 personal hearing, the Veteran testified 
that he was being treated for PTSD at the El Paso VA Health 
Care Center.  These records have not been associated with the 
claims file.  

Nonetheless, the Veteran's VA clinical records include 
impressions of PTSD.  As the Veteran has provided specific 
information about an in-service stressor that has not been 
verified and is capable of verification, additional 
evidentiary development is necessary before deciding the 
claim on the merits. 

Furthermore, the Board notes that an opinion from the 
Veterans Health Administration (VHA) was obtained by the 
Board as necessary to decide the claim of entitlement to 
compensation under § 1151 for right hand and forearm pain and 
sensory symptoms status post-endoscopic right carpal tunnel 
release and right wrist ganglion removal

In October 2008, the Board provided the Veteran a copy of the 
VHA opinion and offered the Veteran several options as to how 
he wanted to proceed with his claim.  The Veteran offered 
additional argument, and requested to have his claim remanded 
to the RO for review of his argument in the first instance.  
The claim, therefore, is remanded to the RO for review of the 
VHA opinion and the Veteran's argument in the first instance.  


Accordingly, the claim is REMANDED for the following action:

1.  Obtain treatment records from the El 
Paso VA Health Care Center, and all 
treatment records from the Portland Vet 
Center.

2.  Request from the U.S. Army and Joint 
Services Research Center (JSRRC), 
documentation of land mines blowing up 
and resulting in at least one casualty, 
at Pleso Air Base in Northern Croatia in 
October 1992, and an incident in 
December 1992 where French forces threw 
small explosives in his vicinity on 
base.  The unit history and lessons 
learned of the HHD 10th CBT SPT Hospital 
FC, and the 212th Combat Support Hospital 
unit, for October 1992 and December 1992 
should be provided, if available.

3.  After the response from JSRRC, 
determine whether there is credible 
supporting evidence that a claimed 
in-service stressor occurred and, if 
there is credible supporting evidence 
that a in-service stressor, determine 
whether or not the evidence of record is 
sufficient to decide the claim without a 
medical examination or medical opinion. 

4.  After the above is completed, 
adjudicate the claims, including review 
of the August 2008 VHA opinion and 
argument offered by the Veteran.  If any 
determination remains adverse to the 
Veteran, furnish the Veteran a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


